         FORM 423 (12/15)



                                         UNITED STATES BANKRUPTCY COURT
                                               DISTRICT OF ARIZONA

         In re:                                                                 CaseNo. : 2:20-bk-0$587-PS
            CHRISTINAL BINGHAM                                                  Chapter: 13
            7677WESTPARADISLANE#1048
            PEORIA,AZ 85382
            SSAN: xxx-xx-6423
            BIN:                                                                                                                JAN I 9 2021
         Debtor(s)

                                                                                                                                  a                   ZONA

                       Certification About a Financial Management Course
         If you are an individual, you must take an approved course about personal financial management if:

                  . you filed for bankruptcy underchapter 7 or 13, or


                  . you filed for bankruptcy under chapter 11 and §1141 (d)(3) does apply.

         In a joint case, each debtor must take the course. 11 U. S.C §§ 727(a)(11) and 1328(g).

         After you finish the course, the provider will give you a certificate. The provider may notify the court that you have completed the
         course. If the provider does notify the court, you need not file this form. If the provider does not notify the court, then each debtor
         must file this form with the certificate number before your debts will be discharged.

                  . If you filed under chapter 7 and you need to file this form, file it within 60 days after the first date set for the meeting of
                    creditors under §341 of the Bankruptcy Code.


                  . If you filed under chapter 11 or 13 and you need to file this form, file it before you make the last
                    requires or before you file a motion for a discharge under §1141(d)(5)(B) or §1328(b) of the Bankruptcy Code. Fed. R.
                    Bankr. P. 1007(c).

         In some cases, the court can waive the requirement to take the financial management course. To have the requirement waived,
         you must file a motion with the court and obtain a court order.


                                               - - - NOTICE CONTINUES ON NEXT PAGE - - -




              Case 2:20-bk-09587-PS                   Doc 38 Filed 01/19/21 Entered 01/19/21 15:22:20                                   Desc
012401                                                      84704012413024
                                                       Main Document    Page 1 of 2
         Off* i     Tell the Court About the Required Course


         You mustfiheck one:
            Cp^completed an approved co rs^ in^persopal financial management:
                  Date I took the course
                                           MM        WYYY f
                  Name of approved              ft           /                                n
                  provider
                  Certificate number




            Q / am notrequiredto completea courseinpersonalfinancialmanagementbecausethe courthasgrantedmy
                  motion for a waiver of the requirement based on (check one):
                  [-] Incapacity. I havea mental ijlnessora mental deficiencythat makesme incapableof realizingor makingrational
                                   decisions about finances.
                       Disability. My physical disability causes me to be unable to complete a course in personal financial management
                                   in"person, by phone, or through the internet, even after I reasonably tried to do so.
                       Active      I am currently on active military duty in a military combatzone.
                       Duty.
                  Q Residence. I live in a district jn which the United States trustee (pr bankruptcy administrator) has determined that
                                   the approved instructional courses cannot adequately meet my needs.

         Part 2: Sign Here


                                                I certify that the information I have provided is true and correct.




            Signa re of debtor n           on          ate        Printe   name o debtor
                                                                                            I"^                       5^_
                                                                                                                       MM /DD/YYYY




                                                                 ATTENTIONDEBTORS:

                                Receiveyour court noticesandordersby emails throughthe DeBNprogram.
                                           Same-daydelivery. ConvenientAccess. Free. Earthfriendly.
                        goto www.azb.uscourts.gov/DeBNfor more information andto downloadtherequest form.




             Case 2:20-bk-09587-PS                    Doc 38 Filed 01/19/21 Entered 01/19/21 15:22:20                           Desc
012401        84704012413024                           Main Document    Page 2 of 2
